Warner, J.
This is a motion to dismiss the ease upon the ground that there is no writ of error as required by law, the presiding Judge in the Court below not having signed and certified the bill of exceptions. This Court has jurisdiction alone, for the trial and correction of errors in law and equity from the Superior Courts of the several circuits, and from the City Courts of tbe cities of Savannah and Augusta, and such other like Courts as may be hereafter established in other cities . and shall sit at the seat of Government at such time or times, in each year, as the General Assembly shall prescribe, for the trial and determination of writs of error from said Courts. The 4192 section of the Code provides the mode and manner of excepting to the decisions of the Courts in any civil case, or criminal proceeding therein. When the bill of exceptions is made out as required by the section of the Code above cited, it shall be tendered to the Judge who presides in the cause, within thirty days from the adjournment of the Court or the date of the decision at Chambers, and, if true, the Judge shall sign and certify the same, substantially in accordance/with the form prescribed therefor. This certificate shall be the writ of error: Code, section 4193. This Court, as has been already shown, has jurisdiction alone for the trial and correction of errors from the Superior and City Courts, brought before it by writs of error from said Courts. In the case now before us, the presiding Judge has never signed and certified any bill of exceptions, as required by law. Consequently, there is no writ of error before this Court, to be tried and determined : See Kiser vs. The State, 36 Ga. R., 260.
Let the case be dismissed.